DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 1-5-21 has been entered.  Claims 130, 134, 140, 143-145 and 148 have been amended.  Claim 136 has been canceled.  Claims 130-135, 137 and 140-151 are pending.
Claims 130-135, 137 and 140-151 and species (c) wherein the T cells are differentiated in vitro from stem cells, hematopoietic stem or progenitor cells, or progenitor cells from claim 133, species (a) (original (d) and signaling molecules from claim 134, and species (a) and (b) (original (d) and (e)), i.e. increased central memory T cell subpopulation, and decreased effector T cell subpopulation from claim 135 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-5-21 and 2-17-21 was filed after the mailing date of the Non-Final Office Action on 10-15-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
and is repeated for the reasons set forth in the preceding Official Action mailed on 10-15-20.  Applicant request that it be held in abeyance until an otherwise allowable set of claims has been identified.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 130-132, 135, 137, 140-142, 148 and 150-151 remain rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Kevin, 2015 (WO 2015/188119 A1) in view of Nikiforow et al., 2013 (Biology of Blood and Marrow Transplantation, Vol. 19, No. 2, Supp. SUPPL. 1, pp. S206-S207, Abstract No. 187) and Wu et al., 2014 (Transplantation, Vol. 98, Supp.  SUPPL. 1, pp. 402, Abstract No. D2799) and is repeated for the reasons set forth in the preceding Official Action mailed on 10-15-20.  Applicant's arguments filed 1-5-21 have been fully considered but they are not persuasive.
Applicant argues that claim 130 has been amended to recite “contacting a population of T cells in vitro or ex vivo with a mTOR inhibitor and dmPGE2 or an analogue or derivative thereof.  Friedman does not teach using dmPGE2.  Nikiforow teaches away from use in combination with the methods of Friedman.  Friedman is directed to improving persistence of T cells in vivo, by contrast, Nikiforrow states dmPGE2-treated T cells repertoire was more dynamic than the U+UD controls with a significantly decreased T cell clonal persistence between 3 and 12 months, which it opposite to the state objective for the methods of Friedman.  The cells contacted with dmPGE2 are exposed to rapamycin once in the patient as indicated by Office Action is irrelevant to the present claims (remarks, p. 9-11).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 10-15-20 and the following reasons.
Friedman teaches a method for manufacturing T cells comprising activating a population of T cells and stimulating the population of T cells to proliferate by using an inhibitor of AKT/mTOR pathway, including LY294002 and rapamycin, and transducing the T cells with a 
Although Nikiforow states “PD [dmPGE2-treated] T cells repertoire was more dynamic than the U+UD controls with a significantly decreased T cell clonal persistence between 3 and 12 months’, however, Nikiforow teaches “In double umbilical cord blood (UCB) transplantation (dUCBT), ex vivo modulation of a single UCB unit with 16,16 dimethyl prostaglandin E2 (dmPGE2) accelerates neutrophil engraftment and leads to preferential hematopoietic dominance with complete T cell chimerism as early as 13 days from dUCBT (e.g. p. S206, right column).  One would expect the effect of dmPGE2 might fade away as the time goes on, i.e. between 3 and 12 months, but exposure of the UCB to dmPGE2 ex vivo does accelerate neutrophil engraftment and leads to preferential hematopoietic dominance with complete T cell chimerism as early as 13 

Applicant argues that Office states ‘Wu shows PGE2 plays an important role in Treg cell induction by rapamycin” but fail to explain what Treg induction has to do with either of the cited references.  Downstream induction of PGE2 within a T cell is not equivalent to predict the effect of contacting a T cell with dmPGE2 in vitro or ex vivo.  Wu states that activating PGE2 signaling is “associated with differentiation into Treg but not effector cells”.  Treg are generally associated with suppressing effector cells immune response.  This is opposite of the result sought by Friedman to “potent anti-tumor T cell compositions”.  Wu teaches away from combination with Friedman (Remarks, p. 11).  This is not found persuasive because of the reasons set forth on 10-15-20 and the following reasons.
The combination of Friedman and Nikiforow teaches the use of rapamycin and dmPGE2 to modulate T cells in vitro or ex vivo and Wu teaches rapamycin (mTOR inhibitor) is involved in the differentiation of regulatory T cells (Treg), and rapamycin is linked to the differentiation of CD4+CD25+FOXP3+ Treg cells, and elevated PGE2 and LKB1/AMPK activities are associated with differentiation into Treg but not effector cells.  Treg cell is a type of T cell.  The teaching of Wu further provides motivation for one of ordinary skill in the art to expose T cells, which include Treg cells, to rapamycin and dmPGE2 so as to modulate T cells in vitro or ex vivo.  The involvement of rapamycin and PGE2 with differentiation of Treg cells does not mean that they will attenuate improved survival, expansion and persistence in adoptive T cell immunotherapies in vivo.  There is no evidence of record that shows exposure of T cells to rapamycin and dmPGE2 will attenuate improved survival, expansion and persistence in adoptive 

Applicant argues that the combination of the elements as claimed provides surprising technical advantages as described in the specification.  Example 5 shows unexpected synergistic increase in CD27 with rapamycin and dmPGE2 in T cells.  The present application also shows that the combination of an mTOR inhibitor and dmPGE2 led to an increase in T cell central memory subset (Example 6), reduction in T cell exhaustion marker expression (Example 7) and increase in T cell mitochondrial spare respiratory capacity (Example 8) (Remarks, p. 11-12).  This is not found persuasive because of the reasons set forth on 10-15-20 and the following reasons.
The claims read on modulating T cells in vitro or ex vivo by contacting the T cells with a composition comprising rapamycin and dmPGE2 to obtain modulated T cells.  The teachings of Friedman, Nikiforow and Wu make it obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to contact a population of T cells in vitro or ex vivo with rapamycin and dmPGE2 to obtain a population of modulated T cells, and it is obvious that the modulated T cells have decreased effector T cell subpopulation.  Further, Friedman teaches a .

Claims 130, 133-134 and 143-147 remain rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Kevin, 2015 (WO 2015/188119 A1) in view of Nikiforow et al., 2013 (Biology of Blood and Marrow Transplantation, Vol. 19, No. 2, Supp. SUPPL. 1, pp. S206-S207, Abstract No. 187) and Wu et al., 2014 (Transplantation, Vol. 98, Supp.  SUPPL. 1, pp. 402, Abstract No. D2799) as applied to claims 130-132, 135, 137, 140-142, 148 and 150-151 above, and further in view of Themeli et al., January 14, 2016 (US 20160009813 A1) and is repeated for the reasons set forth in the preceding Official Action mailed on 10-15-20.  Applicant's arguments filed 1-5-21 have been fully considered but they are not persuasive.
Applicant reiterates the arguments as set forth above and argues that Themeli does not mention either mTOR inhibitor or dmPGE2, therefore Themili fails to provide the missing .

Claims 130, 135 and 148-149 remain rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Kevin, 2015 (WO 2015/188119 A1) in view of Nikiforow et al., 2013 (Biology of Blood and Marrow Transplantation, Vol. 19, No. 2, Supp. SUPPL. 1, pp. S206-S207, Abstract No. 187) and Wu et al., 2014 (Transplantation, Vol. 98, Supp.  SUPPL. 1, pp. 402, Abstract No. D2799) as applied to claims 130-132, 135-137, 140-142, 148 and 150-151 above, and further in view of June et al., 2018 (US 20180243341 A1, effective filing date, 8-28-15) and is repeated for the reasons set forth in the preceding Official Action mailed on 10-15-20.  Applicant's arguments filed 1-5-21 have been fully considered but they are not persuasive.
Applicant reiterates the arguments as set forth above and argues that June does not mention either mTOR inhibitor or dmPGE2, therefore June fails to provide the missing teaching (Remarks, p. 13).  This is not found persuasive because of the reasons set forth on 10-15-20 and the reasons set forth above.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632